REASONS FOR ALLOWANCE

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment after final filed on 3/15/21 has been entered in full. Claims 22 and 28 are amended. New Claims 22-26, 28, 29 and 31-37 are pending. 

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (12/14/20).
The rejection of claims 22-26, 28, 29 and 31-37 under 35 U.S.C. § 112(a) at pg 3-5 for failing to provide enablement for the full scope of the claims is withdrawn in view of the amendments to the claims that limit the HMGB1 polypeptides to those comprising at least 95% sequence identity with the sequence of SEQ ID NO: 3.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 22-26, 28, 29 and 31-37 set forth previously have been withdrawn as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 22-26, 28, 29 and 31-37 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646